Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US PGPUB 2020/0333940 hereinafter referenced as Lee in view of Mallinson, US PGPUB 2018/0095542.

As to claim 1, Lee discloses a head-mounted display apparatus, comprising: a display unit to be mounted on a head of a user and configured to transmit an external scene to be visually recognizable (display unit 600, fig. 2; wherein the image displayed on the HMD head-mounting unit (100) is directly displayed on the display unit (600) located outside); 
an imaging unit configured to capture a range including the external scene transmitted through the display unit to be visually recognized (e.g. camera unit 300, fig. 2; wherein the position of the user's hands is determined using the camera unit (300)); 
a detection unit configured to detect an image of an indicator from a captured image of the imaging unit and to detect, from the captured image, overlap of the indicator with an operation range (e.g. hand movement detection unit 210, fig. 5; wherein the hand movement detection unit (210) and the head movement detection unit (110) detect the hand movement signals and the head movement signals in synchronization with the generation of infrared rays from the base station unit (77)); and 
a display controller that is configured to cause the display unit to display object images superimposed on the external scene, and that is configured to cause a display mode of an object image, overlapping the indicator detected by the detection unit, of the object images displayed on the display unit, to be changed, wherein the captured image is displayed on the display unit (HMD controller 150, fig. 2; wherein the HMD head-mounting unit 100 outputs image signals and sound signals that are received from the main server 500 via the HMD controller 150 to the HMD image output unit 120, wherein the image signals that are output from the display unit (600)) are the same as those that are output from the HMD image output unit 120), and 
(hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).
Lee does not specifically discloses the display characteristic including at least one of color, hue, Chroma, brightness or transparency of display.  
However, in the same endeavor, Mallinson discloses the display characteristic including at least one of color, hue, Chroma, brightness or transparency of display ([0062] in some implementation where a hand of a user is used to interact with the object in the real-world space, as the hand of the user reaches out to the real-world object, the image of the VR object in the VR space, is highlighted. Further, as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Mallinson’s method of highlighting selected items in order to easily locate the selected part of the machine with intension of performing desired function accurately.

As to claim 10, Lee discloses a method for controlling a head-mounted display apparatus having a display unit to be mounted on a head of a user and configured to transmit an external scene to be visually recognizable (HMD unit 100, fig. 2), 
the method comprising: displaying object images superimposed on the external scene (display unit 600, fig. 2; wherein the image displayed on the HMD head-mounting unit (100) is directly displayed on the display unit (600) located outside); 
detecting an image of an indicator from a captured image captured by an imaging unit (e.g. hand movement detection unit 210, fig. 5; wherein the hand movement detection unit (210) and the head movement detection unit (110) detect the hand movement signals and the head movement signals in synchronization with the generation of infrared rays from the base station unit (77)); 
detecting, from the captured image, overlap of the indicator with an operation range (e.g. hand movement detection unit (210), fig. 5); 
causing a display mode of an object image, overlapping the detected indicator, of the displayed object images, to be changed (hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator); and, 
changing, when overlap of the indicator with an operation range is detected from the captured image, a display characteristic of the operation range to correspond to movement of the indicator (e.g. moving the item 50 corresponding the movement of user’s hand). 

However, in the same endeavor, Mallinson discloses the display characteristic including at least one of color, hue, Chroma, brightness or transparency of display ([0062] in some implementation where a hand of a user is used to interact with the object in the real-world space, as the hand of the user reaches out to the real-world object, the image of the VR object in the VR space, is highlighted. Further, as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Mallinson’s method of highlighting selected items in order to easily locate the selected part of the machine with intension of performing desired function accurately.
  
As to claim 11, Lee discloses a head-mounted display apparatus, comprising: a display unit to be mounted on a head of a user and configured to transmit an external scene to be visually recognizable (HMD unit 100, fig. 2); 
an imaging unit configured to capture a range including the external scene transmitted through the display unit to be visually recognized (e.g. camera unit 300, fig. 2; wherein the position of the user's hands is determined using the camera unit (300)); 
(e.g. hand movement detection unit 210, fig. 5; wherein the hand movement detection unit (210) and the head movement detection unit (110) detect the hand movement signals and the head movement signals in synchronization with the generation of infrared rays from the base station unit (77)); and 
a display controller that is configured to cause the display unit to display object images superimposed on the external scene, and that is configured to cause a display mode of an object image, overlapping the indicator detected by the detection unit, of the object images displayed on the display unit, to be changed, wherein the captured image is displayed on the display unit (hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator), and 
when movement of the indicator is detected from the captured image, the display controller displays a confirmation region by changing a display characteristic of the object image to correspond to the movement of the indicator (e.g. displaying hand movement indicator 70). 
Lee does not specifically discloses the display characteristic including at least one of color, hue, Chroma, brightness or transparency of display.  
However, in the same endeavor, Mallinson discloses the display characteristic including at least one of color, hue, Chroma, brightness or transparency of display ([0062] in some implementation where a hand of a user is used to interact with the object in the real-world space, as the hand of the user reaches out to the real-world object, the image of the VR object in the VR space, is highlighted. Further, as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Lee to further include Mallinson’s method of highlighting selected items in order to easily locate the selected part of the machine with intension of performing desired function accurately.
  
As to claim 2, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose the display controller is configured to cause the display mode of the object image to be changed when overlap of the indicator and the object image is detected (Lee, hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).  

As to claim 3, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 2. The combination further disclose the display controller is configured to cause the display mode of the object image to be changed between when overlap of the indicator and the object image is detected, and when (Mallinson, [0062] as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).  

As to claim 4, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 2. The combination further disclose the display controller is configured to cause the display mode of the object image to be changed corresponding to movement of the indicator on the object image (Lee, hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).  

As to claim 5, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 4. The combination further disclose the display controller is configured to cause processing associated with the object image to be performed when the display mode of the object image is changed corresponding to movement of the indicator on the object image (Lee, hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).  

As to claim 6, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose each of the object images is associated with a processing command, and the display controller is configured to cause the display unit to display a profile line indicating an outline of the object image associated with an acceptable processing command, of the object images (Mallinson, [0088] the HMD 104 may interpret the hand gesture and adjust the screen of the HMD 104 to transition at least a portion of the display screen from an opaque view to transparent view or vice versa depending on the state of the display screen).  

As to claim 7, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 6. The combination further disclose the display controller is configured to, when overlap of the indicator and the object image is detected, cause a line type of a profile line of the object image for which overlap is detected to be changed to change the display mode of the object image (Mallinson, e.g. interactive zone 231, fig. 2B).  

As to claim 8, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 4. The combination further disclose the display controller is configured to cause at least one of hue, brightness, chroma, and transparency of the object image to be changed corresponding to movement of the indicator on the object image (Mallinson, [0088] the HMD 104 may interpret the hand gesture and adjust the screen of the HMD 104 to transition at least a portion of the display screen from an opaque view to transparent view or vice versa depending on the state of the display screen).  

As to claim 9, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose the detection unit is configured to detect the indicator captured on the captured image, based on a color, a shape, or a color and shape of the indicator (Mallinson, [0050] the game state includes adjustment to position and orientation of various objects, images within a virtual reality (VR) scene of the video game to be displayed on the HMD 104).  

As to claim 12, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose the movement of the indicator is relative to the object image (Lee, hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).  

As to claim 13, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose the display controller confirms that overlap of the indicator with an operation range is detected according an area of the indicator overlapping the object image and a rest time of the indicator in the object image (Mallinson, [0062] in some implementation where a hand of a user is used to interact with the object in the real-world space, as the hand of the user reaches out to the real-world object, the image of the VR object in the VR space, is highlighted. Further, as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).  

As to claim 14, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose the movement of the indicator is relative to the object image (Lee, hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).  

As to claim 15, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 1. The combination further disclose the display controller confirms that overlap of the indicator with an operation range is detected according an area of the indicator overlapping the object image and a rest time of the indicator in the object image ([0062] in some implementation where a hand of a user is used to interact with the object in the real-world space, as the hand of the user reaches out to the real-world object, the image of the VR object in the VR space, is highlighted. Further, as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).

As to claim 16, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 11. The combination further disclose the movement of the indicator is relative to the object image (Lee, hand movement indicator 70, fig. 13, wherein If the hand movement indicator on the image is moved in contact with the actor, the OPU 550 generates an image to get the actor move according to the movement of the indicator).  

As to claim 17, the combination of Lee and Mallinson discloses the head-mounted display apparatus according to claim 11. The combination further disclose the display controller confirms the movement of the indicator according an area of the indicator overlapping the object and a rest time of the indicator in the object image ([0062] in some implementation where a hand of a user is used to interact with the object in the real-world space, as the hand of the user reaches out to the real-world object, the image of the VR object in the VR space, is highlighted. Further, as the hand of the user moves closer to the real-world object, the highlighting intensity of the VR object is increased in the VR space to indicate the user's selection or object of interest, and as the user's hand moves away from the real-world object the intensity of the highlight is decreased).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
[AltContent: rect]Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.